Citation Nr: 0424746	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  96-05 092	)	DATE
	)
	)

From the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee joint replacement, evaluated as 30 percent 
disabling from May 1, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1975.

In June 1993, the RO in New Orleans, Louisiana denied the 
veteran's claim for a rating in excess of 10 percent for what 
was then characterized as a post-operative torn left anterior 
cruciate ligament with degenerative joint disease.  The 
veteran appealed the RO's decision to the Board of Veterans' 
Appeals (Board), and in February 1998 the Board remanded the 
matter to the RO.  The Board requested, among other things, 
that the RO consider whether the veteran was entitled to 
separate ratings for arthritis and instability of the knee 
under VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997). 

The veteran underwent a total left knee joint replacement on 
April 20, 2000, while his case was in remand status.  In 
September 2000, the RO in Muskogee, Oklahoma awarded service 
connection and a separate 10 percent evaluation for arthritis 
of the left knee from July 1, 1997 to April 19, 2000; 
assigned a 30 percent rating for the post-operative torn left 
anterior cruciate ligament from December 17, 1999 to April 
19, 2000; granted a 100 percent evaluation for the total left 
knee joint replacement from April 20, 2000 to April 30, 2001, 
under 38 C.F.R. §§ 4.30 and 4.71a, Diagnostic Code 5055; and 
assigned a 30 percent rating thereafter under Diagnostic Code 
5055.  The case was returned to the Board in November 2001.

In January 2002, the Board determined that the veteran was 
not entitled to higher evaluations for disability of the left 
knee prior to April 20, 2000.  The matter of his entitlement 
to a rating in excess of 30 percent for residuals of the 
total left knee joint replacement was remanded to the RO for 
additional development, to include an examination.  The RO 
undertook further action on the matter, and the case was 
returned to the Board in February 2003.

In April 2003, the Board ordered further internal development 
of the veteran's claim.  However, in May 2003 the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulation that had permitted the Board to obtain and 
review new evidence without obtaining a waiver from the 
appellant.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, in 
October 2003, the Board once again remanded the claim to the 
RO.  The RO took further action on the claim, and returned 
the case to the Board in July 2004.

For the reasons discussed below, this appeal is again being 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

In August 2003, while this case was at the AMC, the veteran 
submitted records from a private physician, Dr. John Hunter.  
Those records suggest that the veteran has had treatment for 
left knee difficulties at the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, since the time of his joint 
replacement surgery in April 2000.  Currently, the claims 
file contains no reports of such treatment.  Accordingly, and 
because VA is charged with constructive notice of such 
reports, see Bell v. Derwinski, 2 Vet. App. 611 (1992), a 
remand is required for further development.

A remand is also required so that the veteran can be afforded 
another VA examination of his knee.  This is necessary 
because the records from Dr. Hunter suggest that the 
veteran's left knee disability may have worsened since the 
time of the last VA examination in April 2002.  More 
specifically, they indicate that he has developed some 
instability and increased effusion of the joint, and that his 
symptoms are such that the possibility of a revision 
arthroplasty has been discussed.  See, e.g., 38 C.F.R. 
§ 3.327(a) (2003) (re-examinations are generally required if 
evidence indicates that there has been a material change in a 
disability or that the current rating may be incorrect); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA should 
have scheduled the appellant for another examination under 
circumstances where he complained of increased disability two 
years after his last examination).  In this regard, the 
veteran is notified that it is his responsibility to report 
for the examination and to cooperate in the development of 
his case, and that the consequences of failure to report for 
the VA examination without good cause may include denial of 
his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The veteran should be asked to provide 
any evidence in his possession that pertains 
to his claim; to provide a release for Dr. 
John Hunter, if he has received treatment 
from Dr. Hunter since July 2003; to provide a 
release for Dr. Jonathan Knox, if Dr. Knox 
has treated him for his left knee; and to 
provide releases for any other private health 
care providers who have treated him for left 
knee problems, and whose records have not 
already been obtained.  If the veteran 
provides appropriate releases, efforts should 
be undertaken to assist him in obtaining the 
evidence identified, following the procedures 
set out in 38 C.F.R. § 3.159.  The evidence 
obtained should be associated with the claims 
file.

2.  The VAMC in Oklahoma City should be 
contacted and asked to provide any relevant 
records of treatment dated since April 2000, 
to include the report of an October 29, 2001 
X-ray of the veteran's left knee, referenced 
in the report of his April 2002 VA 
examination.  The evidence obtained should be 
associated with the claims file.

3.  After the above development has been 
completed, the veteran should be scheduled 
for an orthopedic examination for purposes of 
assessing the severity of his service-
connected left knee disorder.  The examiner 
should review the claims file, and indicate 
in the report of the examination that the 
claims file has been reviewed.  All indicated 
testing should be conducted.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such pain 
begins.  Then, after reviewing the veteran's 
complaints and medical history, the examiner 
should render an opinion, based upon his or 
her best medical judgment, as to the extent 
to which the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due to 
repeated use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion (beyond 
that which is demonstrated clinically) due to 
these factors.  If the examiner cannot give 
such an opinion, the examiner should indicate 
why not.  A complete rationale should be 
provided for all opinions expressed.

4.  Thereafter, adjudicatory action should be 
taken on the veteran's claim.  If the benefit 
sought is denied, a supplemental statement of 
the case (SSOC) should be provided to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


